UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): August 17, 2007 FORTUNE INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA (State of incorporation or organization) 0-19049 (Commission file number) 20-2803889 (I.R.S. Employer Identification No.) 6402 CORPORATE DRIVE INDIANAPOLIS, INDIANA46278 (Address of principal executive offices) (317)532-1374 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On August 17, 2007, the Company appointed CarrieFitzsimons as the Company’s General Counsel. Ms.Fitzsimons joined the Company in May of 2005. Since joining the Company she has served as legal counsel for the Company,and has helped to manage the Company’s Wireless Infrastructure Segment. Prior to joining the Company, Ms.Fitzsimons held management positions with General Dynamics Corporation and American Tower Corporation. Ms.Fitzsimons is a 1997 graduate of LoyolaUniversity’s law school where she earned cum laude honors. Item 9.01.Financial Statements and Exhibits. None Signatures. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORTUNE INDUSTRIES, INC. Date: August 20, 2007 By: /s/ JohnF.Fisbeck JohnFisbeck Chief Executive Officer
